                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 1 of 9 Page ID #:128


                                                                                                                          JS-6
                                  1                                UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Hector Garcia,
                                  6                                                   2:20-cv-04779-VAP-MRWx
                                                           Plaintiff,
                                  7                        v.                               Order GRANTING Plaintiff’s
                                  8       FCA US LLC et al,
                                                                                            Motion to Remand (Dkt. 11).
                                  9                        Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13          Before the Court is a Motion to Remand (“Motion”) filed by Plaintiff Hector
                                 14   Garcia on June 23, 2020. (Dkt. 11). Defendant FCA US LLC filed opposition on
                                 15   June 29, 2020 (Dkt. 12), and Plaintiff replied on July 2, 2020 (Dkt. 13). After
                                 16   considering all papers filed in support of, and in opposition to, the Motion, the
                                 17   Court deems this matter appropriate for resolution without a hearing pursuant to
                                 18   Local Rule 7-15. The Court GRANTS the Motion and REMANDS the action to the
                                 19   California Superior Court for the County of Ventura.
                                 20
                                 21                                     I. BACKGROUND
                                 22          Plaintiff filed his initial complaint on December 10, 2019, asserting four
                                 23   claims under California’s Song-Beverly Consumer Warranty Act relating to his
                                 24   purchase of a used 2017 Dodge Grand Caravan. (See Dkt. 1-1 at 15–22,
                                 25   “Complaint”). Defendant removed the action to federal court on May 28, 2020.
                                 26   (Dkt. 1, “Notice of Removal”). Plaintiff now seeks to remand to state court,

                                                                                 1
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 2 of 9 Page ID #:129




                                  1   arguing that FCA’s removal was both untimely and failed to establish the amount in
                                  2   controversy requirement for federal subject matter jurisdiction. (See generally Dkt.
                                  3   11).
                                  4
                                  5                                  II.     LEGAL STANDARD
                                  6            Under 28 U.S.C. § 1441(a), a civil action may be removed to the district
                                  7   court where the action is pending if the district court has original jurisdiction over
                                  8   the action. A district court has diversity jurisdiction over any civil action between
                                  9   citizens of different states if the amount in controversy exceeds $75,000, excluding
                                 10   interest and costs.1 28 U.S.C. § 1332. “[T]he amount in controversy includes
Central District of California
United States District Court




                                 11   damages (compensatory, punitive, or otherwise), the costs of complying with an
                                 12   injunction, and attorneys’ fees awarded under fee-shifting statutes or contract.”
                                 13   Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793 (9th Cir. 2018).
                                 14
                                 15            Generally, a defendant must file a notice of removal within 30 days after
                                 16   receipt of the first pleading in the state action that sets forth a removable claim. 28
                                 17   U.S.C. § 1441(b)(1). Where removability is uncertain, the 30-day period is
                                 18   measured from the point at which defendant had notice that the action is removable.
                                 19   28 U.S.C. § 1441(b)(3).
                                 20
                                 21            “The burden of establishing federal jurisdiction is on the party seeking
                                 22   removal, and the removal statute is strictly construed against removal jurisdiction.”
                                 23   Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999),
                                 24   superseded by statute on other grounds as stated in Abrego Abrego v. The Dow
                                 25
                                 26      1
                                             Plaintiff does not challenge diversity of citizenship. (See generally Dkt. 11).

                                                                                      2
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 3 of 9 Page ID #:130




                                  1   Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). There is a strong presumption
                                  2   against removal jurisdiction, and federal jurisdiction “must be rejected if there is
                                  3   any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980
                                  4   F.2d 564, 566 (9th Cir. 1992) (citation omitted). A “defendant always has the
                                  5   burden of establishing that removal is proper.” Id. “If at any time before final
                                  6   judgment it appears that the district court lacks subject matter jurisdiction, the case
                                  7   shall be remanded.” 28 U.S.C. § 1447(c).
                                  8
                                  9                                   III.   DISCUSSION
                                 10          Plaintiff advances two grounds for remanding this lawsuit to state court.
Central District of California
United States District Court




                                 11   First, Plaintiff argues removal was untimely, given that more than five months
                                 12   elapsed between service of the Complaint and Defendant’s filing of the Notice of
                                 13   Removal. (Dkt. 11 at 11–12). Second, Plaintiff contends the Notice of Removal
                                 14   fails to allege adequately an amount in controversy greater than $75,000.
                                 15
                                 16     A. Timeliness
                                 17          “The [removal] statute provides two thirty-day windows during which a case
                                 18   may be removed—during the first thirty days after the defendant receives the initial
                                 19   pleading or during the first thirty days after the defendant receives a paper ‘from
                                 20   which it may first be ascertained that the case is one which is or has become
                                 21   removable’ if ‘the case stated by the initial pleading is not removable.’” Harris v.
                                 22   Bankers Life & Cas. Co., 425 F.3d 689, 692 (9th Cir. 2005) (quoting 28 U.S.C. §
                                 23   1446(b)).
                                 24
                                 25          This case involves the second scenario, as the Complaint does not state how
                                 26   much Plaintiff paid for the vehicle or provide another benchmark for damages

                                                                                 3
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 4 of 9 Page ID #:131




                                  1   sought; instead, Plaintiff prays for “damages according to proof at trial” plus a civil
                                  2   penalty, interest, and attorneys’ fees. (Dkt. 1-1 at 22). To trigger the 30-day
                                  3   removal period, the facts supporting removal must be evident on the face of the
                                  4   complaint. See Harris, 425 F.3d 694 (“[N]otice of removability under § 1446(b) is
                                  5   determined through examination of the four corners of the applicable pleadings, not
                                  6   through subjective knowledge or a duty to make further inquiry.”). Thus, service of
                                  7   the Complaint and summons on December 17, 2019 did not place Defendant on
                                  8   notice that the case was removable.
                                  9
                                 10          Defendant argues it first “recognized this matter was removable” on April
Central District of California
United States District Court




                                 11   29, 2020, when it received a copy of the sales contract stating the vehicle’s purchase
                                 12   price, from which Defendant “was able to ascertain the amount in controversy.”
                                 13   (Dkt. 12 at 5). This contention is at odds with the record and unpersuasive. While
                                 14   it is true that the 30-day removal window does not open until the grounds for
                                 15   removal are clear, “plaintiffs are in a position to protect themselves” by deliberately
                                 16   starting the clock. Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1126
                                 17   (9th Cir. 2013). “If plaintiffs think that their action may be removable and think,
                                 18   further, that the defendant might delay filing a notice of removal until a strategically
                                 19   advantageous moment, they need only provide to the defendant a document from
                                 20   which removability may be ascertained. Such a document will trigger the thirty-day
                                 21   removal period, during which defendant must either file a notice of removal or lose
                                 22   the right to remove.” Id. Plaintiff did just that here: on January 7, 2020, the parties
                                 23   discussed a potential settlement as part of FCA’s Early Resolution Program, and
                                 24   Plaintiff’s counsel disclosed that the “Total Sales Price for the subject vehicle is
                                 25   $19,687.14.” (Dkt. 11-4 at 2). Defendant does not deny that the January 7, 2020
                                 26   documents—which Plaintiff described in and attached to the Motion— constitutes

                                                                                 4
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 5 of 9 Page ID #:132




                                  1   notice. Indeed, its opposition pointedly ignores the exchange, suggesting Defendant
                                  2   concedes the point.
                                  3
                                  4          Accordingly, the Court finds Defendant was able to ascertain removability as
                                  5   early as January 7, 2020, and the Notice of Removal was, therefore, untimely.
                                  6
                                  7     B.   Amount in Controversy
                                  8          Defendant’s failure to allege amount in controversy adequately is an
                                  9   independent basis for granting the Motion. A defendant bears the burden of proving
                                 10   by a preponderance of the evidence that the amount in controversy meets the
Central District of California
United States District Court




                                 11   jurisdictional threshold. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th
                                 12   Cir. 2004); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th
                                 13   Cir. 2003) (per curiam) (“Where it is not facially evident from the complaint that
                                 14   more than $75,000 is in controversy, the removing party must prove, by a
                                 15   preponderance of the evidence, that the amount in controversy meets the
                                 16   jurisdictional threshold. Where doubt regarding the right to removal exists, a case
                                 17   should be remanded to state court.”) (footnotes omitted).
                                 18
                                 19          Here, Defendant calculates the amount in controversy by aggregating the
                                 20   purchase price of Plaintiff’s vehicle ($19,687.14), twice that in civil penalties, and
                                 21   reasonable attorneys’ fees. Defendant’s methodology is sound in principle, but it
                                 22   relies on conclusory allegations and lacks the necessary support to carry
                                 23   Defendant’s evidentiary burden.
                                 24
                                 25
                                 26

                                                                                 5
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 6 of 9 Page ID #:133




                                  1       1.    Actual Damages
                                  2            Actual damages under the Song-Beverly Consumer Warranty Act (“the Act”)
                                  3   are the “amount equal to the actual price paid or payable by the buyer,” less the
                                  4   reduction in value “directly attributable to use by the buyer.” Cal. Civ. Code §
                                  5   1793.2(d)(2)(B)-(C). The reduction is based on the number of miles the buyer has
                                  6   driven prior to the first attempted repair (often called the “use offset”). Id. Here,
                                  7   Defendant fails to reduce actual damages to account for Plaintiff’s use of the car
                                  8   before he took it in for repair. Neither the Notice of Removal nor Defendant’s
                                  9   opposition mentions the use offset (see generally Dkts. 1, 12), and Plaintiff
                                 10   contends that “Defendant has not even attempted to ascertain the mileage offset or
Central District of California
United States District Court




                                 11   acknowledge that such a calculation exists in determining Plaintiff’s damages”
                                 12   (Dkt. 11 at 22). Without more information, the Court cannot give weight to
                                 13   Defendant’s allegations of actual damages. See Amanda D’Amico v. Ford Motor
                                 14   Company, 2020 WL 2614610, at *2–3 (C.D. Cal. May 21, 2020) (“Given
                                 15   Defendant’s failure to account for . . . the use offset, Defendant has failed to carry
                                 16   its burden as to Plaintiff’s actual damages.); Mullin v. FCA US, LLC, 2020 WL
                                 17   2509081, at *3 (C.D. Cal. May 14, 2020) (remanding where the defendants “failed
                                 18   to take into account the mileage offset in alleging that the amount in controversy
                                 19   exceeds the jurisdictional minimum”); Eberle v. Jaguar Land Rover N. Am., LLC,
                                 20   2018 WL 4674598, at *2 (C.D. Cal. Sept. 26, 2018) (remanding, even where the
                                 21   purchase price of the car was high, because the defendant “offered no maintenance
                                 22   record or any other facts to assist the Court in determining what the actual damages
                                 23   might be without resorting to speculation”).
                                 24
                                 25
                                 26

                                                                                 6
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 7 of 9 Page ID #:134




                                  1       2.    Civil Penalty
                                  2            If a court determines that a defendant’s failure to comply with the terms of
                                  3   the Act is willful, a successful plaintiff is entitled to recover civil penalties of up to
                                  4   twice the amount of the actual damages. Cal. Civ. Code §§ 1794 (c). If the amount
                                  5   of actual damages is speculative, however, an attempt to determine the civil penalty
                                  6   is equally uncertain. Eberle, 2018 WL 4674598, at *2. Moreover, Defendant has
                                  7   not pointed to any specific allegations in the action suggesting that the civil penalty
                                  8   would be awarded, or how much it might be if it were. See Zawaideh v. BMW of
                                  9   North America, LLC, 2018 WL 1805103, at *2 (S.D. Cal. Apr. 17, 2018) (“Rather
                                 10   than simply assume that because a civil penalty is available, one will be awarded,
Central District of California
United States District Court




                                 11   the defendant must make some effort to justify the assumption by, for example,
                                 12   pointing to allegations in the Complaint suggesting award of a civil penalty would
                                 13   be appropriate, and providing evidence—such as verdicts or judgments from similar
                                 14   cases—regarding the likely amount of the penalty.”); Edwards v. Ford Motor Co.,
                                 15   2016 WL 6583585, at *5 (C.D. Cal. Nov. 4, 2016) (granting a motion to remand in a
                                 16   Song-Beverly case in part because the defendant did not provide the court with “any
                                 17   analogous verdicts or estimates of a recoverable punitive damages award,” thus
                                 18   failing “to establish the likelihood of any punitive damage award by a
                                 19   preponderance of the evidence”); Lawrence v. FCA US LLC, 2016 WL 5921059, at
                                 20   *4 (C.D. Cal. Oct. 11, 2016) (finding that because a defendant did not provide “any
                                 21   analogous verdicts or estimates about the amount” the court could not consider
                                 22   Song-Beverly’s civil penalty when determining the amount in controversy). The
                                 23   Court is thus unable to determine what civil penalties might be imposed if
                                 24   Plaintiff’s claim succeeds.
                                 25
                                 26

                                                                                   7
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 8 of 9 Page ID #:135




                                  1       3.    Attorneys’ Fees
                                  2            Defendant has, similarly, not made a sufficient showing regarding attorneys’
                                  3   fees. Attorneys’ fees that accrue after the filing of a notice of removal may be
                                  4   included in an estimate of the amount in controversy, but a removing defendant
                                  5   must “prove that the amount in controversy (including attorneys’ fees) exceeds the
                                  6   jurisdictional threshold by a preponderance of the evidence,” and to “make this
                                  7   showing with summary-judgment-type evidence.” Fritsch, 899 F.3d at 795. “A
                                  8   district court may reject a defendant's attempts to include future attorneys’ fees in
                                  9   the amount in controversy if the defendant fails to satisfy this burden of proof.” Id.
                                 10
Central District of California
United States District Court




                                 11            Here, Defendant makes no effort to explain what amount of attorney fees
                                 12   might be sought or awarded in this case, neglecting to include so much as an
                                 13   estimate of the hours or billing rates that might apply. The Notice of Removal
                                 14   merely argues the “Song-Beverly Act allows for the recovery of attorney’s fees,
                                 15   which regularly exceed $100,000,” and later alleges attorneys’ fees “can be
                                 16   reasonably considered to be at least $35,000.00.” (Dkt. 1 ¶¶ 20–21). Such vague
                                 17   and conclusory allegations fall short of meeting Defendant’s burden. See D’Amico,
                                 18   2020 WL 2614610, at *4 (“[T]he Court is not persuaded that ‘more than $65,000’ is
                                 19   a reasonable estimate of attorney fees in this case. Indeed, many cases alleging
                                 20   violations of the Act settle early, and Defendant provides no explanation for why
                                 21   this case is similar to ones that went to trial. Nor does Defendant provide an
                                 22   estimate of the hours that will be incurred or hourly rates that would apply in this
                                 23   case.”) (collecting cases); Eberle, 2018 WL 4674598, at *3 (“Courts have been
                                 24   reluctant to estimate reasonabl[e] attorneys’ fees without knowing what the
                                 25   attorneys in the case bill, or being provided with evidence of attorneys’ fees awards
                                 26   in similar cases and have found information far more specific than this to be

                                                                                 8
                                 Case 2:20-cv-04779-VAP-MRW Document 14 Filed 07/22/20 Page 9 of 9 Page ID #:136




                                  1   insufficient for the purposes of including attorneys’ fees in the amount in
                                  2   controversy.” (internal quotations and citations omitted)).
                                  3
                                  4                                 IV.    CONCLUSION
                                  5          The Court therefore GRANTS the Motion and REMANDS the action to the
                                  6   California Superior Court for the County of Ventura. Plaintiff’s request for
                                  7   attorneys’ fees is DENIED.
                                  8
                                  9
                                 10   IT IS SO ORDERED.
Central District of California
United States District Court




                                 11
                                 12       Dated:     7/22/20
                                 13                                                          Virginia A. Phillips
                                                                                          United States District Judge
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                                9
